Citation Nr: 0313662	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for the period from 
September 16, 1997, to August 12, 2001, and a rating in 
excess of 10 percent for the period from August 13, 2001, for 
dermatophytosis and eczema of the jock area.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1992, to include service in Southwest Asia during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Winston-Salem, North Carolina RO that assigned a 
noncompensable evaluation for a skin disorder of the jock 
area, effective September 16, 1997, after granting service 
connection for this disability.  

When this case was most recently before the Board in November 
2002, it was remanded for additional development.

By rating decision dated in April 2003, the rating for a skin 
disorder of the jock area was increased to 10 percent, 
effective August 13, 2001.  Thereafter, the veteran continued 
his appeal. 

[Parenthetically, the Board notes that, by rating decision 
dated in April 2003, the RO denied entitlement to a skin 
disability of the arms, neck and legs.  The veteran has not 
appealed this decision and it is not a part of the instant 
appeal.]


FINDINGS OF FACT

1.  For the period from September 16, 1997, through August 
12, 2001, the veteran's service-connected dermatophytosis and 
eczema were manifested by the presence of a fungal infection 
in the jock area without constant itching, ulceration, 
nervous manifestations or other systemic manifestations.

2.  Since August 13, 2001, the veteran's service-connected 
dermatophytosis and eczema have been manifested by scaling 
and hyperpigmentation in the jock and inner thigh areas with 
some itching; the disability has not been productive constant 
itching, extensive lesions, disfigurement, nervous or 
systemic manifestations; it involves less than 5 percent of 
the body and no exposed areas; and it has not necessitated 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
dermatophytosis and eczema of the jock area for the period 
from September 16, 1997, through August 12, 2001, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7813, 7806 (2002).  

2.  The criteria for a rating for dermatophytosis and eczema 
of the jock area in excess of 10 percent for the period from 
August 13, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 
(2002); 67 Fed. Reg. 49,590-99 (July 31, 2002); 67 Fed. Reg. 
58,448 (September 16, 2002); 67 Fed. Reg. 62,889 (October 9, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Service medical records note that the veteran was seen in 
October 1991 with complaints of a rash in the groin area.  
The impression was heat rash/jock itch.

In September 1997, the veteran submitted a claim for service 
connection for a rash in the groin area.

An October 1997 VA Persian Gulf Registry examination report 
notes the veteran's history of a fungal rash in the jock area 
since service.  The examiner noted that the rash was present 
at the time of examination.  The diagnosis was recurrent 
dermatophytosis of the jock area.

In an August 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that every time his skin got 
really dry or really sweaty, he broke out in a rash in the 
groin area.

In a statement received by the RO in April 2001, the 
veteran's wife stated that she had watched the veteran suffer 
from a "body rash" that caused him to scratch, especially 
in the groin and between his legs.

The report of a VA fee-basis examination performed on August 
13, 2001, notes the veteran's complaints of itching and 
irritation of the skin on his groin and the intertriginous 
area between the medial thigh and the lower scrotum.  The 
veteran reported using Cortizone-10 cream twice daily for the 
past two years in order to keep the rash under control.  He 
indicated that he had not been under the care of a 
dermatologist.  Examination of the skin was negative, except 
for the lower groin area and intertriginous area between the 
medial thigh and the lateral scrotal area.  There was a mild 
degree of scaling of the skin that appeared to be quite dry, 
and there was evidence of hyperpigmentation of the skin 
adjacent to the groin.  There was no evidence of rash 
formation, exudation, ulceration, crusting, or marked 
disfigurement of the skin.  There were mild exfoliation and 
hyperpigmentation.  The examiner stated that there was "no 
sign of recurrent dermatophytosis in the jock area, but this 
current condition of eczema of groin and intertriginous areas 
between medial thigh and lateral scrotal areas [was] 
secondary to using cortisone cream to control the 
dermatophytosis."  The diagnoses included: residuals of 
dermatophytosis of the jock area; and eczema of the groin and 
intertriginous areas between medial though and lateral 
scrotal areas.

A February 2003 VA fee-basis examination report notes the 
veteran's complaints of itching and irritation of the skin on 
his groin.  The veteran reported that he had never seen a 
dermatologist for this problem.  Instead, he self-treated the 
symptoms with an over-the-counter hydrocortisone cream, 
applied twice daily on a regular basis.  The veteran 
indicated that the cream helped keep the itching in check 
somewhat; however, approximately 6 hours after application of 
the cream, the itching returned.  The veteran reported the 
occasional formation of papules in the area of the groin, but 
denied pustules, vesicles, scarring, functional limitation, 
or time lost from work due to his service-connected skin 
disability.  Examination of the skin revealed an area of 
hyperpigmentation on the inner, upper thighs adjacent to and 
including the inguinal fold that encompassed less than 5% of 
the veteran's body.  There were no papules, vesicles, 
pustules, scarring, crusting, ulceration, or excoriations 
noted.  There was very mild exfoliation in some areas, but 
this was not extensive.  The examiner noted that these 
findings did not appear to be associated with any systemic or 
nervous condition.  The examiner stated:

It is impossible to tell by physical 
examination alone whether the [veteran] 
has dermatophytosis or eczema.  The two 
most likely diagnoses on the list of 
differential diagnoses for the 
[veteran's] symptoms would be a 
dermatophytosis or an eczema. . . .  It 
is not my opinion that there is any other 
previously undiagnosed skin disorder 
present at this time.

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's December 
2001 and November 2002 Remands, and letters from the RO to 
the veteran, in particular March 2001 and November 2002 
letters, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination 
to determine the severity of his service-connected skin 
disorder of the jock area.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  In fact, when the RO contacted him by telephone 
in May 2003, the veteran stated that he had no additional 
evidence to submit in support of his claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

During the course of the veteran's appeal, the regulations 
pertaining to skin disorders were revised.  Under the 
criteria in effect prior to August 30, 2002, dermatophytosis 
was to be rated as eczema in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2002).  
Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a noncompensable rating; eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warranted a 10 percent evaluation; 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warranted a 30 percent evaluation; 
and eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant warranted a 50 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002) and 67 Fed. Reg. 62,889 (October 9, 2002).).  The 
revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  

[Parenthetically, the Board notes that the veteran's service-
connected skin disability has not been manifested by any 
scarring whatsoever; dermatitis is the predominant 
disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 
and 7805 are not for application in this case.]

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  

As the veteran's claim for a higher initial rating for a skin 
disorder of the groin was pending when the regulations 
pertaining to skin disorder were revised, he is entitled to 
the application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).    

After reviewing the record, the Board concludes that a 
compensable rating for the veteran's dermatophytosis and 
eczema of the jock area is not warranted during the period 
from September 16, 1997, through August 12, 2001.  Only the 
former criteria are applicable to this period of time.  The 
evidence for this period shows no nervous or systemic 
manifestations of the disability.  It also shows that the 
disability was not productive of ulceration, disfigurement or 
constant itching.  The disability was manifested by a 
recurrent rash in the groin area with itching.  This limited 
involvement of a nonexposed area does not more nearly 
approximate the extensive involvement required for a 10 
percent rating under the former criteria.

Furthermore, the Board concludes that a rating in excess of 
10 percent for the veteran's service-connected 
dermatophytosis and eczema is not warranted under either the 
former or revised rating criteria for the period from August 
13, 2001.  

With respect to the former criteria, the evidence for this 
period also shows no nervous or systemic manifestations of 
the disability and that the disability has not been 
productive of ulceration or disfigurement.  Extensive lesions 
have not been found.  Rather, the disability is limited to a 
relatively small, nonexposed area.  While the veteran 
complained of itching during the August 2001 and February 
2003 examinations, he indicated that the itching was kept 
"in check somewhat" with the application of hydrocortisone 
cream, and reported going as long as 6 hours without any 
itching.  In sum, the evidence for this period of time 
clearly establishes that the disability does not more nearly 
approximate the criteria for a rating in excess of 10 percent 
than those for a 10 percent rating.

With respect to the revised rating criteria, the Board notes 
that the medical evidence demonstrates that the disability 
involves no exposed area and that the total area of 
involvement is far less than the 20 to 40 percent of the 
entire body required for a higher rating.  In particular, the 
Board notes that the 2003 examiner noted that the veteran's 
service-connected skin disability encompassed less than 5% of 
the veteran's body.  In addition, the record demonstrates 
that the disability has not necessitated systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The 2001 and 2003 examination reports note that the veteran 
was treating himself with an over-the-counter hydrocortisone 
cream.  

For all the foregoing reasons, the Board concludes that the 
veteran's claim must be denied.  As required by Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has considered 
whether a higher rating is warranted for any portion of the 
initial evaluation period.  However, as explained above, the 
Board is of the opinion that the disability does not warrant 
a compensable evaluation during the period prior to August 
13, 2001, or a rating in excess of 10 percent during the 
period from August 13, 2001.  The Board has also considered 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to a compensable rating for the period from 
September 16, 1997, through August 12, 2001, and a rating in 
excess of 10 percent for the period from August 13, 2001, for 
dermatophytosis and eczema of the jock area is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

